Citation Nr: 1112095	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  03-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cervical spine disorder, claimed as a pinched nerve in the neck.


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  The Veteran had active service from June to July 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2002, March 2004, and September 2007, by the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO).

In August 2004, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in connection with the issue of whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a back disability.  The hearing transcript is of record.

The Veteran's claims of (1) whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a back disability; and (2) entitlement to service connection for hypertension were previously before the Board in March 2006.  The Board remanded the Veteran's claims for additional evidentiary development at that time, to include obtaining outstanding Social Security Administration (SSA) records, notifying the Veteran that private treatment records identified as pertinent for a psychiatric claim could not be obtained, and scheduling the Veteran for a hearing on the hypertension issue.    

In August 2008, the Board reopened the Veteran's service connection claim for a back disability and remanded it, along with his service connection claim for hypertension, for additional evidentiary development, to include affording the Veteran a VA examination and scheduling him for a hearing. 

The Veteran also requested a hearing with regard to the issue of entitlement to service connection for a cervical spine disability.  In December 2008, the Veteran submitted a written statement in which he withdrew his request for a hearing on the back issue.  As the Veteran had already been afforded a hearing on this issue, the Board sent the Veteran a letter in April 2009 seeking clarification as to whether he still desired a hearing on the service connection claims for hypertension and/or a cervical spine disability.  The Veteran did not respond to this request for clarification and therefore, the Board will process the Veteran's claims as though his request for a hearing on these issues has been withdrawn.  38 C.F.R. § 20.704(d) (2010).
   
The Veteran's claims were again before the Board in July 2009.  The Board denied the Veteran's service connection claim for a back disability noting that while his back disability existed prior to his period of active service, it did not undergo a permanent worsening (beyond the normal progression) during active service.  The Board also remanded the Veteran's service connection claims for hypertension and a cervical spine disability for additional evidentiary development, to include providing the Veteran VA examinations.  These examinations were completed as directed.  See  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The issue of entitlement to service connection for hypertension is now before the Board for final appellate consideration.

The Veteran subsequently appealed the denial of his back claim to the United States Court of Appeals for Veterans Claims (Court), which in a July 29, 2010 order, granted a joint motion for remand on this issue only.  For reasons discussed in greater detail below, the issues of (1) entitlement to service connection for a back disability; and (2) entitlement to service connection for a cervical spine disability, claimed as a pinched nerve, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran did not have service of 90 days or more during a war period or after December 31, 1946.  Therefore, the Veteran is not entitled to consideration of the provisions related to presumptive service connection listed in 38 C.F.R. § 3.309. 

2.  Hypertension was not present during service and any current hypertension is not attributable to any event, injury, or disease in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the currently diagnosed hypertension is related to his period of active service.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Ordinarily, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  If a chronic disorder such as hypertension is manifest to a compensable degree within one year after separation from active service, it may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

However, 38 C.F.R. § 3.307 (2010) makes clear that a veteran must have served 90 days or more during a war period or after December 31, 1946, to be eligible for the presumptive provisions outlined in 38 C.F.R. § 3.309.  The Veteran in this case had active service from June to July 1979.  This period of active service did not occur during a war period nor was it for a period of 90 days or more.  Accordingly, the Veteran is not entitled to consideration of the provisions related to presumptive service connection listed in 38 C.F.R. § 3.309. 

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in May 1979 prior to entering service.  A clinical evaluation was essentially normal and no evidence of hypertension was found.  Blood pressure was 100/70.  The Veteran subsequently was treated for low back symptoms in June 1979.  He complained of neck pain at that time.  A clinical record cover sheet dated that same month found the Veteran's low back pain to be resolving.  The Veteran was also diagnosed as having a personality disorder with passive-aggressive and inadequate features and somatization.  A notation on the sheet indicated that this condition existed prior to service.  Blood pressure readings were 150/110, 130/80, and 128/88.  In July 1979, a blood pressure reading was 140/104.

The Veteran was subsequently separated from service in July 1979 as an Army trainee after approximately one month of active service.  No evidence of hypertension was noted at the time of discharge from service.  

The Veteran's subjective complaints of low back pain following discharge from service began as early as June 1981, approximately two years after service.  However, these treatment notes contained no references to hypertension.  The Veteran subsequently filed for Social Security Disability benefits as a result of back problems as well as for problems related to nerves, depression, and anxiety.  He was awarded Social Security disability benefits as a consequence of chronic paranoid schizophrenia, effective December 14, 1988.  See April 1989 Disability Determination and Transmittal Sheet.  Although these records documented the Veteran's use of hydrochlorothiazide (HCTZ), there were no references to hypertension contained therein.    
  
Associated with the claims file are hypertension flow sheets from W. Duke, M.D.  These flow sheets, which began in January 1995, recorded the Veteran's blood pressure readings as well as his use of HCTZ and Verapamil, drugs commonly used to control hypertension.   

The Veteran sought additional care from Dr. Duke in August 2000.  His past medical history was significant for hypertension, among other conditions.  In December 2002, Dr. Duke diagnosed the Veteran as having osteoarthritis.  According to Dr. Duke, the osteoarthritis affected the Veteran's neck and back.  The Veteran's past history of hypertension was also well-documented in the claims file thereafter.  

The Veteran submitted a statement in support of his claim dated July 2004.  According to the Veteran he had high blood pressure on active duty and noted that while hypertension was not specifically diagnosed in service, his blood pressure was "high twice when I was in the hospital."  By the Veteran's own account, he was not prescribed medication to control high blood pressure until 1994-95.  See July 2004 substantive appeal.

Associated with the claims file is a statement dated November 2007 from R. Carter, M.D. According to Dr. Carter, the Veteran presented with subjective complaints of arthritis pain in his neck.  He also requested an evaluation of his hypertension and specifically asked if the hypertension was caused or aggravated by his six-week period of Army service in 1979.  Following a review of pertinent records, including the Veteran's STRs, Dr. Carter noted that the Veteran had elevated blood pressure readings in service on multiple occasions.  Dr. Carter further indicated that he was unable to determine from the evidence of record when the Veteran definitively developed hypertension, but he stated that there was documented evidence of hypertension beginning in the 1980s.

In Dr. Carter's opinion, the Veteran's hypertension was not caused by anything that occurred in service.  Although Dr. Carter was unable to definitively conclude that the Veteran's hypertension began in service, he noted that there was no evidence of a diagnosis of hypertension prior to or in service.  Dr. Carter acknowledged that the Veteran's traumatic in-service experiences may have contributed to isolated blood pressure elevations, but they would not have caused long-term hypertension.  Thus, Dr. Carter found that while the Veteran developed hypertension during the summer of 1979, it was not caused by in-service events. 

The Veteran was also afforded a VA Compensation and Pension (C&P) hypertension examination in August 2009.  The examiner reviewed the claims file.  According to the Veteran, his hypertension began in service "at the same time of his significant pain issues" in 1979.  He also stated that he received treatment for hypertension beginning in 1982 or 1983.  The Veteran's past medical history was significant for hypertension for which he was prescribed HCTZ and Verapamil.  The Veteran was diagnosed as having essential hypertension.

According to the examiner, the Veteran's hypertension was "less likely as not" caused by or the result of high blood pressure readings in service.  In particular, the examiner acknowledged that the Veteran had three isolated elevated blood pressure readings in service, but that these "transient elevations" were associated with complaints of pain.  The examiner also noted that the Veteran's blood pressure in June 1979 was normal despite the Veteran's complaints of pain and that it was not until 1982 that the Veteran met the formal criteria for essential hypertension (i.e., that the blood pressure was chronically elevated even when he did not have pain).  

Given the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hypertension in this case.  STRs associated with the claims file showed no evidence of a diagnosis of or treatment for hypertension.  The Board, however, acknowledges that there is competing evidence of record regarding the date of onset of the Veteran's hypertension.  

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

On one hand, Dr. Carter indicated that, based on a review of service records, there was no evidence to show diagnosed hypertension prior to or in service.  While Dr. Carter acknowledged that traumatic in-service experiences may have contributed to isolated blood pressure elevations, these isolated readings would not have caused long-term hypertension.  Furthermore, Dr. Carter stated that the Veteran developed hypertension in the summer of 1979, but the Veteran's hypertension was not caused by in-service events.  

On the other hand, the August 2009 VA C&P examiner found the Veteran's hypertension was "less likely as not" caused by or the result of high blood pressure readings in service.  In particular, the examiner acknowledged that the Veteran had three isolated elevated blood pressure readings in service, but these "transient elevations" were associated with complaints of pain.  It was not until 1982 that the Veteran met the formal criteria for essential hypertension (i.e., that the blood pressure was chronically elevated even when he did not have pain).
  
Despite the uncertainty of when the Veteran's hypertension began (i.e., either in 1979 or sometime in 1982), both private and VA examiners concluded that the Veteran's currently diagnosed hypertension was not related to his period of active service.  The VA examiner also indicated that hypertension did not begin in service and provided a rationale for the opinion.  In addition, any elevated blood pressure readings in service were described as "transient" or "isolated" and attributed to complaints of pain.  The Board finds the opinions expressed by both the private and VA examiner to be highly probative evidence on the issue of service connection in this case.  Notably, both examiners provided a rationale and relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file or other pertinent records (including a medical history as described by the Veteran) before reaching these conclusions.  Furthermore, the evidence does not otherwise show that the currently diagnosed hypertension originated in service or was the result of an injury or disease that was incurred in service.

The Veteran has also submitted statements in support of the current claim in which he attributed his currently diagnosed hypertension to his period of active service. The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  The Veteran is capable of observing symptoms related to hypertension, and the Board ultimately finds the Veteran's statements in this regard to be credible.  But, he is not competent (i.e., professionally qualified) as a lay person to diagnose hypertension or offer an opinion as to the cause of this disability, and its relationship to service, if any.  Accordingly, the only competent evidence of record, the VA and private opinions, are negative to the claim and service connection on a direct basis is not warranted.  

Even assuming that the Veteran is competent to offer opinions about diagnosis and etiology, and the Board were to find such statements credible and probative, the Board finds that any such lay statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, the lay statements of record are outweighed by the November 2007 private opinion and the August 2009 VA C&P medical opinion for the reasons discussed immediately above.    
 
As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr, 21 Vet. App. At 307; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of symptomatology in this case.  Hypertension was not noted in service nor is there evidence showing that the Veteran had hypertension or high blood pressure readings that were subsequently confirmed to be hypertension until several years after service.  There is also conflicting medical evidence of record regarding the date of onset of the Veteran's hypertension (i.e., during the summer of 1979 or sometime during 1982).  As noted above, the Veteran does not enjoy the benefit of presumptive service connection for hypertension in this case given his brief period of active service.  Furthermore, the probative and competent evidence of record does not link the currently diagnosed hypertension to his period of active service.  On the contrary, both private and VA examiners expressed the opinion that the Veteran's hypertension was (1) not caused by in-service events; or (2) that hypertension, in spite of elevated blood pressure readings in service, was "less likely as not" caused by or the result of service.  Moreover, the evidence does not otherwise show that hypertension originated in service or is the result of an injury or disease that was incurred in service. 
  
As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing diagnosed hypertension, but the preponderance of the evidence is against finding that there is a link between this disability and the Veteran's period of active service.  In fact, neither private nor VA examiners linked the currently diagnosed hypertension to active service or the reported continuing symptoms.  Accordingly, the Board concludes that service connection for hypertension is not warranted under any theory of causation and this claim, therefore, must be denied.  

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The VCAA duty to notify was satisfied by way of a letter dated January 2004 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the service connection claim for hypertension and of the Veteran's and VA's respective duties for obtaining evidence.  Although the Veteran was not provided with notice pursuant to the Court's decision in Dingess of the type of evidence necessary to establish a disability rating and an effective date, such error is not prejudicial as the claim is herein denied and no rating or effective date will be assigned.    
  
The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Records from the Social Security Administration have also been obtained and associated with the claims file.  The Veteran was afforded a VA examination in connection with the current claim.  The examination evaluated the Veteran's hypertension in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  In addition, an opinion supported by rationale was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran's representative submitted additional evidence directly to the Board in February 2011 without a waiver of RO jurisdiction.  The representative made no assertions that this evidence was pertinent to the service connection claim for hypertension.  In any event, a careful review of the evidence submitted merely confirms the Veteran's diagnosis of hypertension and associated medications.  Both the Board and the RO have accepted that the Veteran has hypertension and uses medications to control the disorder.  There is no evidence contained therein which shows (or could be reasonably interpreted to show) a link between hypertension and the Veteran's period of active service or that hypertension began in service.  

Rather, a review of this evidence reflects that it is either duplicative, unrelated to the claim on appeal, or to the extent that it is new, in no way has a bearing on the adjudication of the Veteran's hypertension claim being addressed herein and hence is not "pertinent."  Accordingly, referral to the RO of this evidence is not required and a remand for consideration of this evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304 (2010).  As such, the Board finds no prejudice to the Veteran in proceeding with the issuance of a decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As discussed above, the Veteran's claim was previously before the Board in August 2008 and July 2009 and remanded at those times for additional evidentiary development, to include scheduling the Veteran for a hearing and providing him with a VA examination.  The VA examination was conducted in August 2009.  To date, the Veteran does not allege, nor does the record reflect, that this examination is inadequate for evaluation purposes.  As for the Veteran's hearing request, he submitted a statement in December 2008 in which he withdrew his request for a hearing on the back issue.  As the Veteran had already been afforded a hearing on this issue, the Board sent the Veteran a letter in April 2009 seeking clarification as to whether he still desired a hearing on the service connection claim for hypertension.  The Veteran did not respond to this request for clarification and the Board has proceeded with the Veteran's claim as though his request for a hearing on this issue has been withdrawn.  Accordingly, the Board finds substantial compliance with the August 2008 and July 2009 remand orders.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Additionally, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for hypertension is denied.


REMAND

A.  Back Claim

As noted above, the Veteran's claim of entitlement to service connection for a back disability was the subject of a July 2010 joint motion for remand.  In particular, this claim was remanded after the Board failed to discuss potentially favorable medical evidence.  See July 2010 JMR; see also, July 2008 statement from W. Woodall, M.D.  In this regard, Dr. Woodall stated in July 2008 that the Veteran's back symptoms were aggravated while he was serving in the military.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was most recently afforded a VA examination in connection with this claim in September 2008.  Following a physical examination, the examiner diagnosed the Veteran as having lumbar paraspinal muscle spasm, etiology unknown.

The examiner also expressed the opinion that the Veteran's back disability existed prior to his period of active service.  The examiner relied on a review of pertinent medical records in support of this contention.  In addition, the Veteran, by his own account, stated that his back disability occurred prior to his period of military service.  While the examiner acknowledged that the Veteran sustained some kind of possible back injury in service, the examiner concluded that "[t]here was no way to know what put this man on the floor of that record room or whether he fell, or if he just sat down or what."  Accordingly, the examiner found that it was "very unlikely" that the Veteran's preexisting back condition was aggravated by his "very brief time in service."  

Unfortunately, this examination report is inadequate for evaluation purposes.  A careful review of service treatment records (STRs) associated with the claims file showed that the Veteran fell down in the records room after his leg gave way on him.  See June 1979 STRs.  In light of this evidence, the VA examiner's statement that "[t]here was no way to know what put this man on the floor of that record room or whether he fell, or if he just sat down or what" is inaccurate.  See Kightly v. Brown, 6 Vet. App. 200, 205- 06 (1994) (noting that an opinion based on an inaccurate history has essentially no probative value).  Accordingly, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of his currently diagnosed back disability and its relationship to service, if any.

B.  Cervical Spine Claim

The Veteran's claim of entitlement to service connection for a cervical spine disability, claimed as a pinched nerve in the neck, was denied in the September 2007 rating decision currently on appeal on the grounds that the Veteran's disability was not incurred in or caused by service.  In a series of medical opinions (and subsequent addenda) dated November 2007 and July 2008, W. Woodall, M.D. stated that diagnostic testing of the cervical spine was consistent with congenital bony stenosis.

The Veteran was afforded a VA C&P examination in August 2009 in connection with the current claim.  Unfortunately, this examination report did not address the congenital or developmental aspect, if any, of the Veteran's currently diagnosed cervical spine disabilities.  As such, this examination is inadequate for evaluation purposes.  See  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Thus, the Veteran should be afforded a new VA examination to address these issues.    

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA medical records pertaining to the Veteran that are dated from January 8, 2011, should be obtained.  Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his back and cervical spine disabilities since discharge from service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment and approximate dates of treatment, which are not already of record,  for his back and cervical spine disabilities since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from January 8, 2011, and any other VA records identified by the Veteran in response to Step One which are not already of record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After the above development is completed, schedule the Veteran for a VA spine examination to ascertain the nature and etiology of his currently diagnosed back and cervical spine disabilities and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to when the Veteran's currently diagnosed back and/or cervical spine disabilities were first manifested (i.e., prior to service, in service, or after service).  The examiner is also asked to express an opinion as to whether the back and/or cervical spine disabilities are a congenital/developmental defect or a disease process.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  With respect to the cervical spine, the examiner's attention is directed to Dr. Woodall's findings of congenital stenosis.  If the VA examiner does not agree with this finding, such opinion should be fully explained.  If the examiner determines that the back and/or cervical spine disabilities are a congenital/developmental defect, the examiner is asked to indicate whether there was a superimposed disease or injury in service that resulted in additional disability.

If the examiner determines that the Veteran's back and/or cervical spine disabilities are a disease which clearly and unmistakably (i.e., undebatably) preexisted service, the examiner is asked to indicate whether the conditions were aggravated (i.e., a permanently increase in severity) during service.  If the examiner answers this question affirmatively, the examiner is then asked to express an opinion as to whether the increase in severity is due to the natural progress of the diseases.  If the examiner determines that the back and/or cervical spine disabilities did not increase in severity during service, the examiner should indicate as such.  The examiner must provide a complete rationale for any stated opinion.

If the examiner determines that the back and/or cervical spine disabilities were first manifested after service, the examiner should indicate whether these conditions are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active military service, to include the June 1979 in-service fall and/or the subsequent episodes of in-service treatment for back and/or neck pain.  The examiner must provide a complete rationale for any stated opinion.  In responding to this question, the examiner should consider the Veteran's comments regarding continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.  Please Note: The examiner must provide opinions regarding both the back and cervical spine.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


